Citation Nr: 0631528	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-36 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy, right lower extremity.

4.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy, left lower extremity.

5.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy, right upper extremity.

6.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy, left upper extremity.

7.  Entitlement to an effective date prior to November 6, 
2002, for a grant of service connection for peripheral 
neuropathy, right lower extremity.

8.  Entitlement to an effective date prior to November 6, 
2002, for a grant of service connection for peripheral 
neuropathy, left lower extremity.

9.  Entitlement to an effective date prior to January 29, 
2004, for a grant of service connection for peripheral 
neuropathy, right upper extremity.

10.  Entitlement to an effective date prior to January 29, 
2004, for a grant of service connection for peripheral 
neuropathy, left upper extremity.

11.  Entitlement to an effective date prior to January 29, 
2004, for the assignment of a total disability evaluation 
based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1969.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado.

The veteran's appeal initially included a claim of 
entitlement to a finding of permanency for the purpose of 
establishing eligibility for Dependents' Educational 
Assistance (Chapter 35 benefits).  However, in a statement 
of the case issued in September 2004, the RO granted the 
veteran such claim.  It is thus not now before the Board for 
appellate review.  Also on appeal, but to the Court of 
Veterans Appeals (Court), is a claim for service connection 
for cirrhosis of the liver, claimed as secondary to service-
connected PTSD.  The Court will address this claim in the 
future by separate decision.

In the meantime, the Board REMANDS the claims of entitlement 
to an evaluation in excess of 20 percent for diabetes 
mellitus, type II, entitlement to an evaluation in excess of 
30 percent for PTSD, entitlement to initial evaluations in 
excess of 20 percent for peripheral neuropathy, right and 
left lower extremities and upper extremities, and 
entitlement to an effective date prior to January 29, 2004, 
for the assignment of TDIU to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The RO received the veteran's original claim for service 
connection for diabetes mellitus and its related 
complications, including peripheral neuropathy of the lower 
extremities, in July 2001.  

3.  The RO denied the veteran entitlement to service 
connection for peripheral neuropathy of the lower 
extremities in a rating decision dated October 2002.

4.  The RO notified the veteran of its October 2002 decision 
and of his appellate rights with regard to that decision, 
but the veteran did not appeal it to the Board.

5.  A report of VA treatment rendered on November 6, 2002 
includes a diagnosis of peripheral neuropathy of the lower 
extremities and may be construed as a claim to reopen the 
previously denied claim of entitlement to service connection 
for peripheral neuropathy of the lower extremities.

6.  On January 29, 2004, the RO received from the veteran a 
VA Form 21-8940 (Veteran's Application For Increased 
Compensation Based on Unemployability), which may be 
construed as a claim for service connection for all 
disorders related to his service-connected diabetes 
mellitus, including peripheral neuropathy of the upper 
extremities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to November 6, 2002, for a grant of service connection for 
peripheral neuropathy, right lower extremity, have not been 
met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2005).

2.  The criteria for entitlement to an effective date prior 
to November 6, 2002, for a grant of service connection for 
peripheral neuropathy, left lower extremity, have not been 
met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2005).

3.  The criteria for entitlement to an effective date prior 
to January 29, 2004, for a grant of service connection for 
peripheral neuropathy, right upper extremity, have not been 
met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 (2005).

4.  The criteria for entitlement to an effective date prior 
to January 29, 2004, for a grant of service connection for 
peripheral neuropathy, left upper extremity, have not been 
met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I..  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  The VCAA and its implementing regulations are 
applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is 
not required if there is no reasonable possibility that it 
will aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has provided the 
veteran adequate notice and assistance with regard to the 
claims being decided such that the Board's decision to 
proceed in adjudicating those claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial 
decision.  Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that VCAA 
notice must inform the claimant that, if his service 
connection claim is granted, a disability rating and 
effective date will be assigned such award.  Id. At 486.

In this case, the RO provided the veteran VCAA notice on his 
claim for TDIU, which the RO also construed as a claim for 
service connection for all disorders related to his service-
connected diabetes mellitus, including peripheral neuropathy 
of the upper extremities, in a letter dated February 2004.  
The RO then granted the veteran service connection for 
peripheral neuropathy of all extremities in a rating 
decision dated June 2004.  Thereafter, the veteran appealed 
the effective date assigned the grants of service 
connection.  The veteran's appeal thus ensues not from the 
original claim, but from a notice of disagreement, which 
raised new claims for earlier effective dates, downstream 
elements of the original claim.  VA did not send the veteran 
additional notice on the newly raised claims, but the timing 
of the initial notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of the initial notice also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  In the notice letter, the RO acknowledged the 
veteran's TDIU claim, informed him of the evidence necessary 
to support that claim, identified the type of evidence that 
would best do so, explained to him that the claim 
necessitated consideration of the severity of all service-
connected disabilities, notified him of the VCAA and VA's 
duty to assist and indicated that it was developing his 
claim pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the veteran's claim 
and the evidence it was responsible for getting.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all requested evidence.  The RO advised the 
veteran to identify or send directly to VA all requested 
evidence.

The content of the initial notice does not reflect 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, VA did not discuss 
effective dates and how they are assigned a grant of TDIU or 
service-connected disabilities.  The veteran is not, 
however, prejudiced as a result thereof.  Rather, in a 
statement of the case issued thereafter, the RO discussed 
this matter and provided the veteran the law and regulations 
pertinent to earlier effective date claims.  

B.  Duty to Assist

The RO made reasonable efforts to identify relevant records 
to be obtained in support of the claims being decided.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  However, despite 
multiple inquiries, the veteran failed to indicate that 
there were any such records for VA to secure.  The RO did 
not conduct medical inquiry in support of these claims 
because, to the extent medical information is needed to 
decide these claims, such information is of record.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding 
what additional evidence he should submit to substantiate 
his claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  

2.  Analysis of Claims

The veteran seeks earlier effective dates for grants of 
service connection for peripheral neuropathy of all 
extremities.  Under the laws administered by VA, a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual.  38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).

Generally, the effective date of the grant of service 
connection is the date following separation from service, if 
the claim is received within one year of that date. 
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2005).

For reopened claims, the effective date is the date of 
receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r) (2005).  Where the 
new and material evidence that reopened the claim consists 
of service department records (since it is considered these 
records were lost or misplaced), the effective date is to 
agree with the evaluation or date of receipt of the claim on 
which the prior evaluation was made, whichever is later, 
subject to rules on original claims filed within one year 
after separation from service.  38 C.F.R. § 3.400(q)(2) 
(2005).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 
Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the 
benefit sought.  See 38 C.F.R. § 3.155(a) (2005); Servello, 
3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does 
not contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene judicial precedents and 
public policies underlying the statutory scheme).  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2005).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
service hospital will be accepted as the date of receipt of 
the claim.  38 C.F.R. § 3.157(b)(1) (2005).  Evidence 
received from a private physician or layperson will also be 
accepted as a claim when the evidence is within the 
competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits.  The date 
of receipt of such evidence will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(2) (2005).

A.  Service Connection - Peripheral Neuropathy of the Lower 
Extremities

In this case, the RO received the veteran's original claim 
for service connection for diabetes mellitus and its related 
complications, including peripheral neuropathy of the lower 
extremities, in July 2001.  In response, in a rating 
decision dated October 2002, the RO denied the veteran 
entitlement to service connection for peripheral neuropathy 
of the lower extremities.  By letter dated November 2002, 
the RO notified the veteran of its October 2002 decision and 
of his appellate rights with regard to that decision, but 
the veteran did not appeal it to the Board.  The October 
2002 rating decision is thus final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).   
To be reopened, the veteran was then required to submit new 
and material evidence.

The veteran did not submit what could be construed as 
another claim for service connection for peripheral 
neuropathy of the lower extremities, formal or otherwise, 
until January 2004.  However, prior to that time, but after 
October 2002, the RO associated with the claims file a 
report of VA treatment rendered on November 6, 2002, which 
includes a diagnosis of peripheral neuropathy of the lower 
extremities.  This report may be construed as a claim to 
reopen the previously denied claim of entitlement to service 
connection for peripheral neuropathy of the lower 
extremities.  The RO granted this claim in a rating decision 
dated June 2004, effective from November 6, 2002, the date 
of receipt of the claim to reopen.

As previously indicated, for reopened claims, the effective 
date is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  In this case, the 
veteran did not file a claim for service connection for 
peripheral neuropathy of the lower extremities at any time 
after the RO's October 2002 rating decision, which is final, 
but before November 6, 2002.  The Board thus concludes that 
the criteria for entitlement to an effective date prior to 
November 6, 2002, for grants of service connection for 
peripheral neuropathy, right and left lower extremities, 
have not been met.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of these claims.  
Rather, the preponderance of the evidence is against these 
claims; they must therefore be denied.

B.  Service Connection - Peripheral Neuropathy of the Upper 
Extremities

On January 29, 2004, the RO received from the veteran a VA 
Form 21-8940 (Veteran's Application For Increased 
Compensation Based on Unemployability), which may be 
construed as a claim for service connection for all 
disorders related to his service-connected diabetes 
mellitus, including peripheral neuropathy of the upper 
extremities.  The RO granted this claim in a rating decision 
dated June 2004, effective from January 29, 2004, the date 
of receipt of the claim.

As previously indicated, for original claims for service 
connection, the effective date is the date of receipt of the 
claim unless such claim is received within a year of 
separation from service.  In this case, the veteran did not 
file any document that may be construed as a claim for 
service connection for peripheral neuropathy of the upper 
extremities at any time prior to January 29, 2004.  Rather, 
as previously noted, prior to this date, he specifically 
referred to peripheral neuropathy of his lower extremities 
and claimed entitlement to service connection for that 
condition.  The Board thus concludes that the criteria for 
entitlement to an effective date prior to January 29, 2004, 
for grants of service connection for peripheral neuropathy, 
right and left upper extremities, have not been met.  The 
evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of these claims.  Rather, the preponderance of 
the evidence is against these claims; they must therefore be 
denied.


ORDER

An effective date prior to November 6, 2002, for a grant of 
service connection for peripheral neuropathy, right lower 
extremity, is denied.

An effective date prior to November 6, 2002, for a grant of 
service connection for peripheral neuropathy, left lower 
extremity, is denied.

An effective date prior to January 29, 2004, for a grant of 
service connection for peripheral neuropathy, right upper 
extremity, is denied.

An effective date prior to January 29, 2004, for a grant of 
service connection for peripheral neuropathy, left upper 
extremity, is denied.




REMAND

The veteran claims entitlement to an evaluation in excess of 
20 percent for diabetes mellitus, type II, an evaluation in 
excess of 30 percent for PTSD, initial evaluations in excess 
of 20 percent for peripheral neuropathy, right and left 
lower extremities and upper extremities, and an effective 
date prior to January 29, 2004, for the assignment of TDIU.  
Additional action is necessary before the Board can decide 
these claims.

First, in written statements submitted since July 2004, the 
veteran's former representative indicates that the veteran 
is receiving VA treatment at various facilities for the 
disabilities for which he is claiming increased and higher 
initial evaluations.  The former representative further 
indicates that records of this treatment are not part of the 
claims file.  Such records are within VA's constructive 
possession, and as such, must be considered in deciding the 
veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 C.F.R. § 3.159(c)(2) (2005).  They 
should therefore be obtained and associated with the claims 
file on remand.

Second, in the same written statements, the veteran's former 
representative claims that VA has not yet fulfilled its duty 
to assist the veteran by affording him a VA examination, 
during which a VA examiner can offer an opinion as to 
whether it was factually ascertainable that the veteran was 
totally disabled due to individual unemployability during 
the year prior to January 29, 2004.  The Board agrees that 
such an opinion is necessary to decide the veteran's claim 
for an earlier effective date for the assignment of TDIU.  
The Board also believes that the veteran should be afforded 
additional examinations of his PTSD, diabetes mellitus and 
diabetes-related complications as the reports of prior VA 
examinations are inadequate to determine the severity of 
those disabilities.  Such reports do not include all of the 
findings necessary to rate these disabilities under 
applicable rating schedule criteria.    

Third, as previously indicated, the RO provided the veteran 
VCAA notice on 
his TDIU claim during the course of this appeal.  However, 
with regard to the
claims being remanded, this notice does not comply with the 
requirements of the
law as found by the Court in Dingess/Hartman.  To ensure the 
veteran's due
process rights, VA should provide the veteran more 
comprehensive notice on
remand.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Contact the veteran and ask him to 
identify in writing all VA and non-VA 
facilities where he has received medical 
treatment for the conditions at issue in 
this appeal.

2.  After securing any necessary written 
authorization, obtain and associate with 
the claims file all records of pertinent 
VA and non-VA treatment. 

3.  Provide the veteran VCAA notice 
pertaining to all of the claims being 
remanded, which satisfies the 
requirements of the Court's holdings in 
Pelegrini II, Quartuccio and 
Dingess/Hartman.

4.  Afford the veteran a VA examination in 
support of his claims for increased and 
higher initial evaluations for diabetes 
mellitus and related peripheral 
neuropathy.   Forward the claims file to 
the examiner for review of pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify all symptoms of 
the veteran's diabetes 
mellitus and peripheral 
neuropathy of the upper and 
lower extremities;   

b) indicate whether the veteran's 
diabetes mellitus requires insulin, 
a restricted diet and regulation of 
activities and/or causes episodes 
of ketoacidosis or hypoglycemic 
reactions; 

c) indicate whether and how 
frequently any such reactions have 
required hospitalizations or visits 
from health care professionals; 

d) evaluating each extremity 
separately, indicate whether, at 
any time since 2002, the peripheral 
neuropathy affecting that extremity 
has caused moderately severe or 
severe (with marked atrophy) 
incomplete paralysis of the 
affected nerve(s), or complete 
paralysis of the affected nerve; 

e) indicate whether the veteran's 
diabetes mellitus, related 
complications and all other 
service-connected disabilities 
rendered the veteran unemployable 
prior to January 29, 2003, during 
the year extending from January 29, 
2003 to January 29, 2994, or after 
January 29, 2004; and  

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Afford the veteran a VA PTSD 
examination in support of his claim for an 
increased evaluation for PTSD.  The 
purpose of such an examination is to 
determine whether  the veteran's PTSD 
renders him more than 30 percent 
disabling.  Forward the claims file to the 
examiner for review of pertinent documents 
therein and ask the examiner to confirm in 
his written report that he conducted such 
a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) identify all symptoms of 
the veteran's PTSD;   

b) if the veteran exhibits symptoms 
of more than one mental disorder, 
including PTSD, distinguish the 
symptomatology of his PTSD from 
that of all other mental disorders; 

c) if such symptoms are 
indistinguishable, so state this 
fact in writing in the examination 
report;

d) specifically opine whether 
symptoms of the veteran's PTSD 
cause occupational and social 
impairment with reduced reliability 
and productivity, deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking and mood, or total 
occupational and social impairment; 

e) indicate whether the veteran's 
PTSD, in conjunction with his other 
service-connected disabilities, 
rendered the veteran unemployable 
prior to January 29, 2003, during 
the year extending from January 29, 
2003 to January 29, 2994, or after 
January 29, 2004; and  

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  Readjudicate the veteran's claims 
based on all of the evidence of record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


